DETAILED ACTION
Applicant cancelled claims 1-20 and added new claims 21-40 in the preliminary amendment dated 2/26/2021.
Claims 21-40 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/4/2021 and 3/4/2021 are being considered by the examiner.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 21, 28 and 35 teach the distinct features of obfuscating an email address by assigning a transaction identifier to a correspondence request indication, assigning a sender identifier to the sender and a recipient identifier to the recipient, generating a first local part of the a first transaction address based at least in part on dividing the sender identifier by the transaction identifier and generating a second local part of a second transaction address based at least in part on dividing the recipient identifier by the transaction identifier, and assigning the first transaction address to the sender and the second transaction address to the recipient in conjunction with all other limitations of the independent claims.  The closest prior arts, Stern, Crespo and Freeburne disclose the teachings of generating private address/identifiers using transaction/recipient/sender identifiers, but do not explicitly disclose the use of dividing the sender/recipient identifiers by the transaction identifiers in order to generate the local part of the first and second transaction addresses in conjunction with all other limitations of the independent claims.  Therefore, Claims 21-40 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        September 28, 2021